CL

CONVENTION MINIERE
entre
‘LA REPUBLIQUE DU ZAIRE
et

KILO-MOTO MINING INTERNATIONAL, S.Z.ARL.

KIMIN

définissant le Régime Minier Conventionnel accordé à KIMIN en application de l'Ordon-

nance-Loi portant création de la filiale de OKIMO, la SZARL
KIMIN è
Approuvée par l'Ordonnance Loi du 19_. .
/ TT N
/
D | | 4 CG » DS
E 04.90 a
*Convèntion Minière

CONVENTION MINIÈRE

ENTRE

. - La République du Zaïre …,

. ET

d'une part,

- L'office < des Mines d'Or de Kilo-Moto, dont le siège est à , Ci-après dénommé
- MINDEV & Associés dont le siège est à , ci-après dénommée MINDEV,
- ORGAMAN HOLDING dontie siège est à Kinshasa, ci-après dénommée ORGAMAN,

agissant tant en leur nom propre que collectivement au nomde la SZARL KIMIN, dontils
seront les fondateurs, ci-après dénommés les Actionnaires,
d'autre part,

APRES AVOIR RAPPELE QUE

- OKIMO est titulaire de concessions et droits miniers qu'il exploite pour la production
d'or, sous forme de deux divisions, la Division de KILO au Sud et la Division de
MOTO au Nord.

- OKIMO, dans le cadre du plan quinquennal zaïrois, a établi un gen intégré en trois
étapes pour rétablir sa production à sa capacité nominale de 4500 Kg d'or par an,

-: OKIMOarecherché, en vue de la réalisation dece plan, des partenaires susceptibles de
lui apporter le support financier, le savoir faire technique, commercial et de gestion, le
renforten encadrement expérimenté de haut niveau, nécessaires à la mise en oeuvre et
au succès de ce plan,

+ MINDEV INTERNATIONAL NV, après une étude du domaine minier d'OKIMO, a
conçu, avec ses Associés et en liaison avec OKIMO, un projet de réhabilitation et de
développement des exploitations et installations de la Division de KILO de l'OKIMO
dit projet KIMIN. MINDEV et ses Associés ont confirmé leur intention de participer
de façon significative à la mise en oeuvre des moyens financiers, techniques et
humains nécessaires à la réalisation de ce projet,

- Ja SFI a confirmé son intention de participer à la réalisation du projet KIMIN,

- les données techniques, sociales, économiques et juridiques, les programmes et les
projections financières composant le dossier détaillé du projet établi par MINDEV IN-
TERNATIONAL NV et OKIMO constituent les bases sur lesquelles les discussions

squelles les acnonnaires ont fondé leur parti-

page2

et la SFI a accepté de syndiquer les finäncements extérieurs,
Ed

Convention Minière page

- à cet effet, OKIMO, agissant également suivant le mandat donné par le Conseil
Exécutif du Zaïre, MINDEV et la SFI ont signé à Washington le 26 octobre 1988 un
protocole d'accord définissanties conditions dans lesquelles sera créée et fonctionnera
la SZARL qui réalisera le projet KIMIN et les modalités de son financement,

- ce protocole d'accord a reçu l'approbation du Conseil Exécutif du Zaïre le 11
novembre 1988,

|
CONSIDERANT QUE | | |
|

- l'activité de la SZARL KIMIN a créer parles Actionnaires s'inscrit parfaitement dans
le cadre de la politique du Zaïre tendant à promouvoir la mise en valeur des ressources
minérales du pays, la formation de la main d'oeuvre nationale, le transfert de techno-

i ) logie et l'élevation du niveau de vie de la population, °

- le projet KIMIN entraîne un investissement important, estimé à 162 M $US environ,
qui dépasse les capacités financières d'OKIMO, et nécessite l'obtention de finance-
ments étrangers d'un montant élevé pour compléter les ressources en fonds propres
que les actionnaires de KIMIN sont susceptibles d'affecter à la réalisation du projet,

- le financement extérieur du projet par emprunts, compte tenu des risques que le projet
comporte, ne pourra être obtenu que si le projet génère pendant la période d'investis-
sementun autofinancement conséquent et pendant la période d'exploitation une marge
suffisante pour assurer le service de la dette,

- ceci nécessite, pour un plein succès du projet, des conditions particulières et la
stabilité, pour une très longue période, des conditions générales, juridiques, fiscales,
économiques dans lesquelles KIMIN aura à opérer,

- OKIMO, organisme de droit public Zaïrois, détiendra une part majoritaire dans le
capital de la SZARL KIMIN,

- le projet KIMIN assurera le maintien et le développement de l'activité et de l'emploi
) dans la région de Kilo et procurera au Zaïre d'importants revenus d'exportation,

- pour toutes ces raisons la SZARL KIMIN entre dans la catégorie des entreprises
pouvant bénéficier d'un régime incitatif particulier, lui permettant d'assurer une

exploitation rentable suivant les critères généralement admis dans les opérations
minières de ce type et de pouvoir ainsi remplir la totalité de ses obligations,

EN APPLICATION DU TITRE, Articles 36 à 43, de l'Ordonnance-Loi n° 81-013 du 02
avril 1981, portant législation générale sur les mines et les hydrocarbures,

ILA ETE CONCLU LA PRESENTE CONVENTION MINIERE particulière, comme suit:

Convenrion Minière

Article 1
Lep

page

TITRE I : LE PROJET

rojet KIMIN établi par MINDEV & Associés, en collaboration avec OKIMO et la

SET vise à réhabiliter età développerles exploitations etles installations de la DIVISION
de KILO. Il est décrit en Annexe 1 à la présente Convention.

1 est composé de deux sous projets. Le premier comporte la réhabilitation des instal-
lationsexistantes et durera 2 à 3 ans, élevant la production à environ 3 t/an d'or. Le second

vise

à la certification du gisement de D7 Kanga, à sa mise en exploitation et à La

construction desinstallations nécessaires au traitement du minerai produit, la durée de sa

réali:

sation sera de 4 à 5 ans.

L'ensemble du projet demandera un effort d'investissement total estimé à 162 M $ US
environ sur cette période de 4 à 5 ans.

L'effectif employé sera, à ce niveau de production, de 1600 salariés environ.

A partir de la cinquième année, il est prévu que la production atteindra 8 t/an d'or,
générant avec les cours actuels de l'or, des recettes d'exportation avoisinant 100 MS US.

TITRE I! : DEFINITIONS

Aux fins de la présente Convention, les termes et expressions suivants seront définis etinter-
prétés comme suit :

Arücle 2 :

A-

B-

E 04.90 )

: La SZARL KIMIN

OKIMO, . :
l'Office des Mines d'Or de Kilo-Moto, organisme public de droit Zaïrois.

MINDEV & Associés,

la Société MINDE V & Associés, créée à l'initiative de MINDEV Intemmational NV,
pour regrouper les actionnaires privés étrangers.

TE 2] y

.æ + fonvention Minière

SH,
la Société Financière Internationale, institution financière intemationale.

KIMIN,

- la SZARL, KILOMOTO MINING INTERNATIONAL créée entre les Action-

naires parties à la présente Convention, qui sera chargée principalement de la réali-
sation du projet KIMIN.

SOCIETE AFFILIEE,

toute société qui contrôle ou est contrôlée, directement ou indirectement, par l'un
des Actionnaires ou par KIMIN, ou une société qui contrôle ou est contrôlée, direc-
tement ou indirectement, par une société ou une entité qui contrôle elle-même
directement ou indirectement l'un des actionnaires, étant bien entendu qu'un tel
contrôle signifie la détention directe ou indirecte, par une société ou toute autre
cnäté, de la majorité des droits de vote à l'Assernblée Générale d'une autre société.

PROTOCOLE DU 26/10/1988,
le protocole d'accord signé à Washington le 26/10/1988 entre l'OKIMO, MINDEV
et la SFI, dont le texte figure en Annexe À.

ORGAMAN,
la société Zaïroïse de droit privé ORGAMAN HOLDING

Article 3 : PROJET KIMIN

H-

I-

um À ÎE 4 | L
F

CONCESSION 40, la concession instituée par l'Arrêté Départemental
206/CAB/TME du 15/11/1968, dont OKIMO est titulaire.

CONVENTION KIMIN,
la présente Convention Minière ainsi que toutes ses annexes, autres que l'Annexe
À, qui en font partie intégrante.

MINE, USINE

tout gisement de substances minérales, visées à l'articles 10 ci-dessous, exploité à
ciel ouvert ou en souterrain et/ou toute usine de traitement nécessaire pour la trans-
fonmation du minerai en produit marchand, étant précisé que les giseinents de
ADIDI BANANA et D7 KANGA sont considérés comme une seule mine.

Aux fins de la présente Convention, une mine et/ou une usine sera considérée, sous
réserve de l'accord du service des Mines, comme distincte d'une autre mine et/ou
usine, et de ce fait comme nouvelle dès lors qu'elle conceme des gisements, des
procédés et des moyens de traitement nettement individualisés et que leur
éloignement ou leurs conditions d'exploitation nécessitent la création d'installa-
tions minières ou de traitement nettement séparées.

Le mot mine signifie indistinctement une mine, une usine ou les deux ensemble.

TRAVAUX DE PROSPECTION ET DE RECHERCHE,

l'ensemble des investigations de surface ainsi que des travaux superficiels ou
profonds exécutés en vue d'établir l'existence ou la continuité d'indices minéraux
découveris, d'en conclure à l'existence de gisernents et d'en étudier les conditions
d'exploitation industrielle ec tous les travaux et études relatifs à la géologie, la
topographie, la minéralurgie, les infrastructures, les prévisions économiques et les
travaux an S.

page.

7
.« -Gonvention Minière

L-

DATE DE DEBUT D'EXPLOITATION,
pour toute nouvelle mine et/ou usine de traiternent, définis en I ci-dessus, la date
d'exportation du premier lot de produit marchand produit par cette mine eVou

-installation de traitement, exception faite des échantillons envoyés à l'étranger pour

analyses et essais.

Pourles mines et/ou installations de traitementen exploitation à la date de signature
de la présente Convention, la date d'entrée en vigueur du Contrat d'Amodiation
défini en P ci-dessous,

FOURNISSEUR, CONTRACTANT, SOUS TRAITANT, -

toute personne morale ou physique fournissant des matériels et fournitures ou
effectuant des travaux et/ou prestations de services nécessaires à la réalisation du
Projet KIMIN éi à sori exploitation, en contrepartie d'une rémunération.

PRODUIT MARCHAND

signifie tout produit élaboré, à partir du minerai extrait dans les usines de traitement
sous une forme commercialisable sur les marchés internationaux : doré, matte,
concentré ou autre.

O - VALEUR CARREAU MINE

Q-

signifie la valeur du produit marchand à la sortie des installations de traitement,
c'est-à-dire, après déduction des frais de transport, d'assurance, de fusion,
d'affinage et de commercialisation, exposés après le départde ce produit marchand,

LOI MINIERE

J'Ordonnance-Loi n° 81-013 du 02/04/81 portant Législation Générale sur les
Mines et les Hydrocarbures, et plus généralement la règlementation minière en
vigueur cn République du Zaïre, soit, outre cette ordonnance Loi 81-013,
l'Ordonnance 67-416 du 23/09/1967 portant le Règlement Minier,

l'Ordonnance Loi 82-039 du 05/11/1982,

la Loi 86-007 du 27/12/1986,

la Loi 86-008 du 27/12/1986,

et l'ensemble des Lois relatives à la Sécurité Minière.

Article 4 : CONTRATS

PERIMETRE AMODIE ET REDEVANCE D'AMODIATION

Respectivement le périmètre amodié par OKIMO à KIMIN, suivant les termes du
Contratd'Amodiation, dont le texte est donné en Annexe 3 à la présente Convention
KIMIN et de tout avenant à ce Contrat et la redevance payée par KIMIN à OKIMO
en compensation de l'amodiation de ce périmètre.

CONTRAT DE MANAGEMENT - HONORAIRES DE GESTION,
respectivement le Contrat, dont le texte est donné en Annexe 2 à la présente
Convention KIMIN, par lequel KIMIN confie à MINDEV & Associés la gestionde
KIMIN, et les honoraires versés par KIMIN à MINDEV & Associés en rémuné-
ration des services prestés à ce titre.

5

CS
Convention Minière page 7

TITRE II - LA S.Z.A.R.L. KIMIN

Article 5 : CREATION DE KIMIN

Pour l'exercice des droits et obligations qui découlent de la présente Convention KIMIN,
les Actionnaires constitueront, en conformité avec l'alinéa b de l'Article 7 de la Loi
Minière, une Société Zaïroise à Responsabilité Limitée, dont les statuts seront ceux
donnés en Annexe 4 à la présente Convention KIMIN. Cette société prendra la dénomi-
nation KILO MOTO MINING INTERNATIONAL, SZARL, en abré. 8€ KIMIN, et aura
son siège social au Zaïre.

Article 6 : MISE À DISPOSITION PAR OKIMO À KIMIN

OKIMO mettra à la disposition de KIMIN l'ensemble des droits, biens, exploitations
minières ct installations industrielles, administratives et sociales nécessaires à la réali-
Sation et au bon fonctionnement du projet KIMIN, se trouvant dans la zone réservée à
KIMIN par le Contrat d‘Amodiation.

Cette mise à disposition constituera un apport en nature par OKIMO à KIMIN et consti-
. tuera ainsi une part de la souscription d'OKIMO au capital de KIMIN pour un montant
] estimé de 4 M US 5. |

Article 7 : CAPITAL ET ACTIONNARIAT
Le capital de KIMIN sera de 18 millions de Dollars US.
À la création de KIMIN, il sera ainsi réparti :

51% à OKIMO,

32 % à MINDEV & Associés,

10 % à ORGAMAN,
71% àlaS.ÆFI.

JE ADO Y

Loi90
Minière

Article 8 : ADMINISTRATION ET GESTION

Pour l'application du troisième paragraphe du Protocole du 26/10/1988, l'administration
et la gestion de KIMIN se feront suivant les dispositions principales suivantes :

ä) Le Conseil d'Administration de KIMIN sera composé de neuf membres. Quatre
seront désignés par OKIMO, trois par MINDEV & Associés, un par ORGAMAN
HOLDING et un par la SFI.

b) Le Conseil d'Administration et les Assemblées d'Actionnaires délibéreront et
décideront suivantdesrègles dequorumet de ajorités qualifiées, pour exprimerie
Consensus prévu au troisième paragraphe du protocole du 26/10/1988.

c) OKIMO désignera son Président-Délégué Général comme Administrateur et
Président du Conseil d'Administration de KIMIN;

4) L'Administrateur Délégué est choisi parmi les administrateurs représentant les
ropriétaires d'actions de catégorie BI, et sur proposition des dits administrateurs,
recevra, seul, du Conseil d'Administration, tous pouvoirs pour la gestion de

€) La gestioncourante de KIMIN sera assurée par MINDEV & Associés, en vertu d'un
Contrat de Management, dont le texte est donné en Annexe 2, qui sera passé entre
eux. . .

TITRE IV : DROITS MINIERS

Arêcle 9 : DROITS MINIERS D'OKIMO

L'Etat garantitque l'OKIMO est seul titulaire de la concession 40, etque sa validité est,
minimum de 25 ans à partir de ia date d'entrée en vigueur de la présente Convent
KIMIN. Au cas où la durée de cene concession viendrait à expirer au cours de cq
période, l'Etat s'engage à la renouveler ou à accorder une ou des nouvelles concessic
dans des conditions identiques, en application de l'article 24 de la Loi Minière. |

L'Etat garantit que la dite concession n'est grevée d'aucune charge, obligation
servitude au profit de tiers et que OKIMO peut l'amodier librement, sous réser,
l'application des dispositions du chapitre V de la Loi Minière. :

: e : : : | l
L'Etat garantit qu'il n'existe aucune procédure, demande où instance, où menz

procédure, demande ou instance, susceptible de mettre en cause la concession 4
droits qu'elle confère ou les biens dont elle autorise l'exploitation ou l'usage.
l

A+ DA
.… Convention Minière

Article 10 : AMODIATION À KIMIN

OKIMO s'engage à amodier et l'Etat fera en sorte qu'OKIMO amodie à KIMIN, dès sa
création, les droits miniers, relevant de la concession ci-dessus, nécessaires à la réali-
sation du projet KIMIN, et concemant les même substances minérales que celles
concédées à OKIMO.

Cette amodiation sera faite de telle façon

que KIMIN dispose des gisements, installations et droits situés dans la zone de 2000
km? environ prévue au projet KIMIN, nécessaires à sa réalisation,

qu'OKIMO conserve toute liberté pour continuer ses travauxen dehors de cette zone
réservée à KIMIN,

que non seulement elle permerte ainsi à OKIMO de développer les gisements
compris dans ses droits miniers, mais accroisse sa capacité à mobiliser les moyens
nécessaires à cet effet.

Article II : CONTRAT D'AMODIATION

Les conditions dans lesquelles KIMIN disposera et utilisera les droits ainsi amodiés,
ainsi que les relations en résultant entre OKIMO et KIMIN, seront fixées dans un Contrat
d'Amodiation, conclu en conformité avec la Loi Minière.

Le texte de ce Contrat figure en annexe 3 à la présente Convention KIMIN.

Article 12 : CONDITIONS LEGALES

L'Etat confirme ici :

a) quele Contratd'Amodiation remplit bien la totalité des conditions fixées par le titre
I] chapitre V de la Loi Minière ; .

b) que KIMIN, en tantqu'amodiataire, remplit bien les conditions exigées à l'Article 7
de la Loi Minière, comme spécifié à l'article 35, deuxième alinéa, de la dite Loi
Minière ;

c) que KIMIN,en tant qu'amodiataire, remplit bien les conditions prévues aux alinéas
b}etc) de l'article 22 de la Loi Minière, et a reçu l'agrément préalable du service des
Mines, comme prévu au 3ème alinéa de l'Article 35 de la Loi Minière;

d) que les clauses du Contrat d'Amodiation accordant à KIMIN le droit d'assurer

l'exploitationet l'entretien des centrales électriques de BUDANA et SOLENIAMA
ainsi que de leurs installations annexes, de consommer en priorité le courant
électrique produit par elles et d'utiliser les routes les reliant au réseau routier
principal, est bien valide au regard de la loi et de la réglementation Zaïroises.

pege?
AG settuer

TITRE V : REGIME FISCAL ET DOUANIER

Article 13 : REGIME STABILISE

L'Etat accorde un régime fiscal et douanier stabilisé, défini aux articles ci-après 14 à 25
inclus. u

+ Sous réserve des dispositions particulières et des exonérations prévues aux arücles 14 à
25 ci-dessous, les définitions, assiettes et taux des taxes, impôts et droits de douane sont
ceux en vigueur au 26 octobre 1988.

Article 14 : EXONERATIONS FISCALES

L'Etat accorde à KIMIN, pour toute la durée de la présente Convention KIMIN, l'exoné-
ration totale et complète de tous impôts, taxes, droits, sentributions et prélèvements de
‘ quelque nature que ce soit, directs ou indirects; ou parafiscaux; nationaux,
régionaux ou locaux; au bénéfice de l'Etat, des col és locales ou territoriales, des
entités administratives décentralisées, des organistnes professionnels ou paraétatiques ;
existants ou À venir; eten particulier des contributions cédulaires surlesrevenus locatifs,
mobilières et professionnelles; des contributions réelles: de la taxe surles produits pétro-
liers et l'énergie; des contributions sur le chiffre d'affaires; des droits d'enregistrement
dela contribution exceptionnelle sur les rémunérations des expatriés et de l'impôt spécial -
sur les travailleurs étrangers; sans que ces énumérations puissent être considérées
comme limitatives, à l'exception des impôts et taxes spécifiquement définis aux articles
ci-après 15 à 25 inclus. . '

Article 15: CONTRIBUTION PROFESSIONNELLE SUR LES BENEFICES

a) La Contribution Professionnelle sur les bénéfices sera assise sur ies bénéfices nets
imposables tels que défini aux articies 27 et 28 ci-dessous.

b) A partir de la date d'entrée en vigueur de la Convention KIMIN et jusqu'à
l'expiration de la cinquième année suivant la date de début d'exploitation de chaque
mine, KIMIN sera totalement exonérée de la dite Contribution Professionnelle.

De la sixième année jusqu'à la fin de la dixième année, la dite Contribution Profes-
sionnelle sera établie au taux forfaitaire de six dixièmes du taux normal , soit 30%
au 26 octobre 1988. °

A parüir de Ja opzjème année, le taux forfaitaire sera porté au tayx normal, soit 50%
au 26 octo)
"Ceivention Minière page]

Article 19 : AVANTAGES EN NATURE

Dans le but de simplifier le calcul et le recouvrement de la Contribution Professionnelle

correspondante, KIMIN versera à l'Etat une contribution forfaitaire unique annuelle

représentant la totalité de l'imposition desindemnités etavantagesennature accordés par

KIMIN à son personnel, Elle sera établie par les services compétents des contributions
- pour des périodes successives de cinq années.

Article 20 : REGIME DOUANIER

a) Pendantla période de construction et les quinze premières années suivant la date de
début d'exploitation de chaque mine, KIMIN sera totalement exonérée de tous
droits, taxes et prélèvements, directs ou indirects, fiscaux ou parafiscaux, de
quelque nature que ce soit, présents ou futurs, effectués par l'Administration des
Douanes, pour :

- l'importation de tous équipements, matériaux, matériels, machines et
apparcillage, véhicules automobiles, pièces de rechange, outillage, matières
consommables de toute nature, et plus généralement tous biens de consommation
nécessaires à ses activités, sans que cette énumération puisse être considérée
cormme limitative,

- l'exportation des échantillons, même de très grand volume, aux fins d'analyse ou
essais de traitement et leur réimportation éventuelle après ces essais,

- l'exportation des produits marchands ou autres produits divers de l'exploitation.

b) Encasderevente au Zaïre, pourdes usages ne concemant pas le projet KIMIN, des
articles importés en franchise douanière, en vertu de l'alinéa a) ci-dessus, KIMIN
sera redevable des droits sur les dits articles, sur base d'une valeur d'usage calculée
pour tenir compte de la dépréciation de ces articles au moment de leur revente.

Aräcle 21 : IMPORTATION TEMPORAIRE

Les machines, matériels et équipements et accessoires de toute nature réexportables,
introduits en vue de la réalisation des travaux de prospection et de recherche, des études,
de la construction des mines et usines, des grosses réparations, des investissements de
développement et de tous travaux liés à l'activité minière, seront admis au bénéfice de
l'admission temporaire en franchise douanière, à l'importation et à l'exportation, avec
dispense de toute caution ou garantie.

Article 22 : PROCEDURES SPECIALES DE DEDOUANEMENT

L'Etat s'engage à accorder à KIMIN toutes facilités et dérogations éventuelles lui
permettant de raccourcir au maximum l'acheminement de ses importations du lieu
d'achat au site de l'exploitation, et plus particulièrement :

- KIMIN aufaJà facuïté de demander et obtiendra des licences globales d'importation,
L 01.90 ) )

!

*-: Convention Minière

t 04.90

l'Administration des Douanes autorisera KIMIN, en son nom propre ou au nom des
personnes spécifiées à l'alinéa a) de l'article 24 ci-dessous, à utiliser une procédure
d'urgence permettant l'enlèvement immédiat des matériels et marchandises, sous
réserve de la régularisation des documents dans les délais prévus,

le dédouanement pourra être effectué à l'arrivée des matériels et marchandises sur le
site.

Article 23 ; TAXES REMUNERATOIRES DE SERVICES

Par exception aux Articles 14 à 20 ci-dessus,

a)

b)

les taxes rémunératoires, au bénéfice des diverses administrations, à l'exception de

celles perçues par l'OFIDA, seront acquittées par KIMIN sur les bases suivantes :

- pour les taxes définies en valeur absolue, pour les montants en vigueur à Jeur date
d'exigibilité.

- pour les taxes définies ad valorem, aux taux en vigueur au 26/10/88.

les taxes rémunératoires perçues parl'OFIDA, à savoir la taxe administrative sur les

importations, la taxe de statistiques sur les exportations et la taxe au bénéfice de
l'OGEFREM, seront perçues aux taux en vigueur au 26/10/88.

Article 24 : EXTENSION DU REGIME FISCAL ET DOUANIER

a)

b)

c)

d)

Le bénéfice des avantages et exonérations prévus par le présent titre V est étendu,
mutatis mutandis, à toute personne physique ou morale participant à la réalisation
et à l'exploitation du projet KIMIN, et uniquement pour ses acüvités et prestations
concernant ce projet, à savoir, et sans que cette énumération puisse être considérée
comme limitative, ses fournisseurs, contractants, sous traitants et prestataires de
services; ses actionnaires; Son ou ses gestionnaires; ses mandataires sociaux et ses

page 13

agents salariés expatriés; ses bailleurs de fonds; ses sociétés affiliées ou celles de -

ses actionnaires ct prestataires de service.

En outre les mandataires sociaux et les agents expatriés de KIMIN er de ses fournis-
seurs, contractants et sous traitants bénéficieront, dans le cas où elles s'appliquent,
etdans les mêmes conditions, de la franchise douanière et des exonérations fiscales
prévues par le présent titre V, pour leurs avoirs et revenus, leurs effets personnels,
véhicules automobiles, objets meublants et appareils électroménagers.

En particulier les dividendes distribués aux actionnaires non résidents de KIMIN,
leur part du produit de la liquidation de KIMIN, les intérêts, produits etcharges des
emprunts contractés par KIMIN et les redevances payées par KIMIN, sont
exonérés de ia Contribution Mobilière. :

Il en est de même des jetons de présence, tantièmes, honoraires et autres rémunéra-
tions attribués aux membres non résidents du Conseil d'Administration qui sont
exonérés de {à Contribution Mobilière, de la Contribution Professidnnelle et de
toute autre taxe.

es exonérations visées par le présent Titre sont accordées sans

s]

autres exonérations dont peuvent bénéficix les acüonnaires de
-
«Convention Minière page 14

KIMIN à titre individuel et qu'en conséquence, leur expiration par lc jeu de la
présente Convention n'affectera nullement ces autres exonérations.

Article 25 : TAXE SPECIALE LIEE AU COURS DE L'OR

Pour tenir compte des variations importantes susceptibles d'intervenir sur les cours de

” l'oreten compensation des exonérations prévues au présent titre V, à partir de la réali-
sation complète du projet KIMIN, à savoir la date de mise en exploitation de la nouvelle
usine de D7 KANGA, et jusqu'à la fin de la période d'exonération partielle de la contri-
bution Professionnelle sur les bénéfices définie à l'Article 15 ci-dessus, paragraphe b)
2érme alinéa, KIMIN sera assujettie à une taxe spéciale progressive liée au cours de l'or,
assise sur la pat du chiffre d'affaires généré par la partie des cours de l'or supérieure à un
cours de référence Cn.

: | Ce cours Cn sera déterminé par la formule :
Cn = 400 USS x În
où Lo sera l'indice "Manufacturing Unit Value" (MUV) publié par la Banque Mondiale
pour 1989

et In le même indice pour l'année n considérée.

Elle sera calculée sur les bases suivantes :

- pour l'excédent de Cn à 1,125 Cn: 5%
- pour l'excédent de 1,125 Cn à 1,25 Cn: 10%
.- pour l'excédent de 1,25 Cn à 1,50 Cn: 20%
- pour l'excédent au delà de 1,5 Cn: 30%

À la fin du deuxième mois suivant la fin de chaque exercice fiscal n, KIMIN établira une
déclaration faisantressortir le cours moyen de l'or pour cet exercice fiscal n, la décompo-
sition du chiffre d'affaires entre les différentes tranches et le calcul de la taxe spéciale
progressive.

Elle déposera cette déclaration etacquittera la taxe spéciale progressive dans le troisième
mois suivant la fin de cet exercice n.

3

… b LE 2 A 7

"Convention Minière

TITRE VI : COMPTABILITÉ

Article 26 : TENUE DE LA COMPTABILITE

a)

b)

les livres de comptes et les états financiers de KIMIN seront tenus et établis selon
les dispositions du Plan Comptable Zaïrois. Ils devront également prendre en
compte et respecter les règles et procédures généralement admises dans l'industrie
minière internationale.

Les livres des comptes seront tenus et les états finançiers de KIMIN établis en
Dollars US.

Css états financiers seront convertis en Zaïres à Ja clôture des écritures, aux fins de
publication et d'enregistrement ou d'établissement de déclarations au Zaïre, en
utilisant les taux officiels au Zaïre le demnier jour ouvrable de l'exercice concerné.

Article 27 : DETERMINATION DU BENEFICE NET IMPOSABLE

L

Les bénéfices nets imposables seront écablis, suivant les principes généralement
admis dans l'industrie minière internationale.

Ilestentendu que, notamment, les éléments suivants seront déduits du bénéfice brut
d'exploitation pour obtenir les bénéfices nets imposables :

a) les frais financiers des emprunts et de toute facilité de crédit, et les intérêts et
autres frais cn rapport avec les fonds d'actionnaires mis à la disposition de

;
b) la redevance d'amodiation et les honoraires de gestion,

c) lestaxes, impôts et droits, prévus au titre V ci-dessus, à l'exception de la Contri-
bution Professionnelle sur les Bénéfices elle-même,

d) la dotation aux amortissements des immobilisations corporelles et incorpo-
relles, étant précisé que si la durée réglementaire de la période d'amortissement
des investissements faits pour créer une nouvelle mine dans les années
précédant la fin de la présente Convention dépasse le nombre d'années restant à
courir jusqu'à cette date, leur amortissement sera fait sur la période restant à
courirentre la date de leur mise en exploitation et la fin de la présente convention
KIMIN,

e) la provision pour reconstitution du gisement, dans les conditions prévues à
l'article 78 de la Loi Minière,

f} les provisions régulièrement constituées, en particulier pour renouvellement du

matériel et de l'outillage, pour risques de change, pour risques Bur les cours des
métaux précieu, et-pour risques divers.

At LAN

page 1$
Convention Minière page if.

3.  Ilestentendu que pour la détermination du bénéfice imposable, les profits et pertes
résultantdes variations des taux de change entre le Dollar US etle Zaïre ne serontpas
pris en compte.

Article 28 : REPORTS DEFICITAIRES

* En cas d'exercice déficitaire, les amortissements prévus à l'alinéa d) de l'article 27 ci-
dessus, et le solde restant des pertes de l'exercice seront reportés conformément aux
dispositions du Code des Impôts.

-ärticle 29 : MINES OU USINES DISTINCTES

Pour l'application des dispositions du titre V ci-dessus, il sera tenu une comptabilité
séparée pour chäcune des mines et/ou usines distinctes au sens de l'Article 3 ci-dessus,
inéa

Article 30 : VERIFICATIONS

a) L'Etat, après en avoir préalablement informé KIMIN par écrit, aura accès aux fins
d'examen et de vérification aux registres et livres de comptes et états financiers de
KIMIN. Pour un exercice fiscal donné, ces examens et vérifications devront avoir
lieu dans un délai de 3 ans suivant la fin de cet exercice fiscal.

b) L'Etat notifiera, dans un délai de 90 jours suivant la fin de ces examens ou vérifica-
tions, par écrit, à KIMIN ses observations pour toutes les contradictions ou erreurs
relevées pendant ces examens ou vérifications.

KIMIN devra dans Les 90 jours suivant certe notification, apporter des explications
satisfaisantes et/ou effectuer les écritures de redressement en conséquence.

c) Le défaut par l'Etat d'avoir effectué les examens et vérifications prévus à l'alinéa a)
ci-dessus ou d'avoir fait la notification prévue à l'alinéa b) ci-dessus, dans les délais
qui y sont prévus, signifiera qu'il n'entend pas exercer ce droit d'examen et de vérifi-
cation et/ou qu'il n'émet aucune objection, contestation et réclamation, relati-
vement à l'exercice considéré.

Article 31 : AUDIT ANNUEL

KIMIN fera effectuer un audit annuel de ses comptes dans les formes et suivant les
usages internationaux généralement admis pour les sociétés minières.

Elle adressera chaque année, avec ses commentaires et observations éventuels, le

rapport d'audit aux autorités zaïroises compétentes et à ses actionnaires, dans un délai de
3 mois après la réception de ce rapport. :
‘Convention Minière page 18

TITRE VII : REGIME DES CHANGES

Article 36 : ACCORD DE T.i BANQUE DU ZAIRE

Les dispositions du présent titre VII sont établies sous réserve de l'accord de la Banque
. } du Zaïre et n'entreront en vigueur qu'après la noüfication de cet accord.

Article 37 : MONNAIES DES VENTES

Conformément aux dispositions de l'Article 33 ci-dessus, la production de KIMIN sera
vendue en devises étrangères et KIMIN conservera la libre disposition du produit de ces
ventes.

Article 38 : COMPTES A L'ETRANGER

a)  KIMINestautorisée à ouvrir, détenir et opérer à l'étranger un ou plusieurs comptes :
en devises auprès d'une ou plusieurs banques de réputation internationale choisies
par elle et agréées par la Banque du Zaïre.

} b) Ce compte sera alimenté par :
- les versements faits par les actionnaires de KIMIN,
- es jirages faits par KEMIN sur les emprunts qui lui sontconsentis parses bailleurs
e fonds,
- le produit de ses ventes, conformément à l'article 33 ci-dessus,
- les produits des autres cessions et opérations commerciales ou financières
éventuelles.
c) Sur ces comptes seront prélevés les montants nécessaires :

1. au paiement des fournitures et contrats pour la construction et les investisse-
ments du projet KIMIN,

2. au paiement des salaires et rémunérations dûs en devises étrangères,

3. au paiement des achats de biens, fournitures et services nécessaires au

fon ment normal courant des exploitations,
-
eu 0 |) | À

wion Minière puge ae

4. à Ja couverture des dépenses de fonctionnement en Zaïres,

5. au service de la dette,

6. ‘au paiement des honoraires de gestion et de la redevance d'amodiation ,
7. au paiement des dividendes,

8. à constitution de toute réserve nécessaire pour couvrirdes dépenses etrisques
uturs,

Article 39 : REGLES DE FONCTIONNEMENT ET MODALITES PRATIQUES

Les modalités pratiques d'application du présent titre VIH, et éventuellement des dispo-
sitions du titre VII qui s'y rapportent, et les règles de fonctionnement des comptes à
l'étranger seront définies, dans Le cadre de larèglementation générale des changes, par la
Banque du Zaïre et consignées dans un protocole entre celle-ci et KIMIN.

TITRE IX : PERSONNEL

Article 40 : PERSONNEL NATIONAL

A tous les niveaux d'emploi, et pour toutes ses opérations, et dans la limite des postes
nécessaires pour ie projet KIMIN, KIMIN employera par priorité, à qualification,
compétence, expérience et ancienneté professionnelle égales, les travailleurs naïonaux.

Article 41 : EMBAUCHE ET LICENCIEMENT

Sous réserve de l'application des dispositions du Code du Travail, KIMIN sera libre de
sélectionner, d'engager, d'employer et de licencier son personnel, suivant ses règles
propres.

Article 4} PERSONNEL EXPATRIE :

L'Etatautorise KIMIN à employer, soit comme ses propres salariés, soit délégués par ses
actionnaires ou gestionnaires, du personnel expatrié pour occuper les postes nécessitant
une havte qualification Ou une expérience professionnelle particulière, sansque l'effectif.
expatrié puisse dépasser, de façon permanente, 6% de l'effectif total.

D 7 7
DR * Corvertion Minière

Le

SLLLERLE

Les Contrats de travail et/ou de détachement prévoieront des dispositions en matière de
prévoyance sociale, de déplacement, de logement, de santé et d'éducation des enfants,
comparables à celles généralement en vigueur pour des expatriations de même nature.

En particulier l'Etat reconnaît à KIMIN le droit d'organiser et de dispenser, pour les
familles du personnel employé dans ses installations, un enseignement comparable à

ci de leur pays d'origine, dans la mesure où un tel enseignement n'est pas assuré par
tat.

Article 43 : FORMATION ET GESTION PREVISIONNELLE

KIMIN s'engage à organiser et maintenir un système de formation professionnelle ctde
gestion prévisionnelle du personnel, en vue d'assr...r, à tous les niveaux, la formation
technique du personnel national, son insertion ei, son évolution, en fonction de ses
capacités personnelles et de sa valeur professionnelle, dans la hiérarchie de KIMIN.

Article 44: HYGIENE ET SECURITE - PREVOYANCE SOCIALE

l

KIMIN appliquera les dispositions légales en matière de sécurité, d'hygiène, de santé et
de prévoyance sociale.

Elle assurera le bon fonctionnement et l'entretien des installations prévues à cet effet
dans la zone qui lui est amodiée par OKIMO.

Article 45 : INVESTISSEMENTS AGRICOLES ET SOCIAUX

Les investissements agricoles ét sociaux réalisés par KIMIN, en application de l'article 7
bis de l'Ordonnance Loi 86-008 du 2% décembre 1988, le seronten coordination avec les
réalisations, dans ces domaines, de l'Etat ou des collectivités locales. :

CR 0 où à

Li

TITRE X : ENGAGEMENTS RECIPROQUES

Article 46 : STABILISATION

=

naires étrangers et à leurs sociétés affiliées, à son ou ses gestionnaires et à leurs sociétés
affiliées, à ses mandataires sociaux et à ses agents salariés expauriés er ses bailleurs de
fonds, la stabilité législation et de la réglementation en vigueus à la date du 26
octobre 1988 ent dans les domaines juridique, foncier, fifcal et douanier,

page2

L'Etat garantit pendant toute la durée de la présente Convention, à KIMIN, à ses action-.

hp 7 ÉA
Hinière

commercial, monétaire, du travail et social, des conditions de séjour et de travail des
étrangers, de la santé, de la réglementation minière.

Aucune disposition législative ou réglementaire prenant effet à une date postérieure au
26 octobre 1988 ne peut avoir pour conséquence de restreindre et de diminuer les
avantages particuliers ou d'entraver l'exercice des droits, résultant de la présente
Convention KIMIN.

Article 47 : DROITS DES SOCIETES

1 ne pourra être fait application à KIMIN, pendant la durée de la présente Convention
d'aucune mesure impliquant une modification défavorable des dispositions en vigueur
au 26 octobre 1988 en matière de législation et de réglementation des sociétés,
notamment en ce qui conceme le fonctionnement, la transforiaation, la scission, la
fusion, la dissolution, la liquidation de la société et l'ensemble desrapports existant entre
la société et ses actionnaires B. |

Article 48 : CONDITIONS D'ACTIVITE COMMERCIALE

KIMIN aura le libre choix de ses fournisseurs, contractants ou sous-traitants, sans
aucune condition ou restriction autres que celles résultant des dispositions de la légis-
lation sur les sociétés commerciales.
Toutefois, elle accordera la préférence aux entreprises et établissements zaïrois, dans la !
mesure où ceux-ci offriront des garanties de qualité, de sécurité et de délais de livraison
équivalentes à celles offertes parles enreprises étrangères et des prix ne dépassant pas de
ie la contre-valcur en zaïres de ceux offerts par le soumissionnaire étranger lemoins |
sant.
l

KIMIN pourra, sans restriction, importer les matériels, machines, équipements, pièces
de rechange, matières consommables et marchandises de toutes sortes, quelle qu'en soit |
la provenance, nécessaire à la réalisation et au fonctionnement du projet et les faire i
circuler librement à l'intérieur du Zaïre, ainsi que tous les produits de ses exploitations.

l

Article 49 : DISPOSITIONS PLUS FAVORABLES |

Dans l'éventualité où une législation ou une réglementation adoptée au Zaïre, postérier!
rément au 26 octobre 1988 prévoierait un régime ou des dispositions plus favorables qy
ceux résultant de la présente Convention KIMIN, ces régimes ou dispositions seraie
applicables de plein droit aux lieu ex place de ceux correspondants de la présen
Convention et les dispositions correspondantes de cette Convention seraient automne
quernent modifiées en conséquence. . Î

l
l

h , TT À À
# ention Minière page 23

L'Etat confirme que, dans la mesure où elle continue à satisfaire aux conditions de
l'article 35 de la Loi Minière, KIMIN est agréée comme amodiataire des droits miniers
détenus par OKIMO, pour les besoins du Contrat d'amodiation, comme prévu aux
articles 9 à 11 de la présente Convention.

L'Etats'engage à attribuer en priorité à KIMIN, dans la mesure où elle satisfait aux condi-

tions fixées par la Loi Minière pour cette attribution, les droits auxquels ses travaux lui
donneraient priorité.

Article S5 : FORMALITES ET AUTORISATIONS DIVERSES

L'Etat s'engage, pendant toute la durée de la présente Convention, à apporter son aide à
+: KIMIN pourl'exécutiondetoutes formalités administratives etréglementaires ; à faireen

: } sorte que KIMIN puisse obtenir, dans des conditions et des délais normaux, tous visas,

autorisations administratives et diverses, dérogations éventuelles, droits fonciers,
immobliers et divers, nécessaires au bon déroulement du projet ; et plus généralement à
faire le nécessaire pour que KIMIN obtienne toutes facilités utiles au projet KIMIN.

Article 55 : EXTENSION DE LA CONVENTION

Nonobstant les dispositions spécifiques de l'Article 24 ci-dessus, le bénéfice de
l'ensemble des droits etavantages résultant de la présente Convention est étendu, mutatis
mutandis, à toutes personnes morales ou physiques participant à la réalisation et à
l'exploitation du projet KIMIN, comme définies à cet Article 24, et uniquement pour
leurs activités concernant ce projet.

En contrepartie, les engagements et obligations résultant de la présente Convention
KIMIN, s'imposent, dans les mêmes conditions, à ces personnes morales où physiques.
KIMIN fera en sorte qu'elles remplissent ces engagements et satisfassent à Ces obliga-
tions comme elle l'aurait fait elle-même. .

TITRE XI : DISPOSITIONS GENERALES

Article 57 : FORCE MAJEURE

1 Si une Partie se trouve dans l'impossibilité d'exécuter ses obligations conitrac-
tuelles, en dehors des paiements dont elle serait redevable, ou ne pourrait les
exécuier qu'avec un certain retard en raison d'événements indépendants de sa
volonté, l'inexécution ou le retard ne seront pas considéré comme une violation de
la présent vention, à condition qu'ils résultent d'un cas de force majeure.

PP 7

Lt os

: C'onvéntion Minière page 24

2. Aux termes de la présente Convention doivent être entendus comme cas de force
majeure tous événements indépendants de la volonté d'une Partie et l'empêchant
d'exécuter ses obligations, tels que tremblements de terre, grèves, émeutes, insur-

‘‘rections, troubles civils, sabotages, faits de guerre ou conditions imputables à la
guerre, y compris le manque de disponibilité de technologie ou d'équipements.
L'intention des Parties est quele terme force majeure reçoive l'interprétation la plus
conforme aux principes et usages du droit international.

Lorsque l'une des Parties estime qu'elle se trouve empêchée de remplir l'une
quelconque de ses obligations en raison d'un cas de force majeure, elle doit
immédiatement notifier l'autre Partie de cetempêchement par écrit enindiquantles
raisons. Dès l'avènement d'un cas de force majeure, l'exécution des obligations
affectées sera suspendue. Elle doit prendre également toutes dispositions utiles
pour assurer dans les plus brefs délais, la reprise normale de l'exécution des obliga-
tions affectées par le cas de force majeure.

Si par la suite d'un cas de force majeure, l'exécution de l'une quelconque des
clauses, conditions, droits et obligations de la Convention était différée, la durée du
délai en résultant ainsi que tout délai qui pourrait être nécessaire à la réparation de
tout dommage causé parleditretard, seraient ajoutés au délai octroyé aux termes de
la présente Convention pour l'exécution de toute obligation, ainsi qu'à la durée de
ladite Convention. |

Article 58 : ARBITRAGE

Tout différend résultant de l'exécution ou de l'interprétation de la présente Convention

sera réglé à l'amiable, Dans l'hypothèse où les parties ne parviendraient pas à régler le
& différend à l'amiable, les Parties conviennent d'ores et déjà que le différend sera soumis à
à arbitrage au Centre International pour le Règlement des Différends relatifs aux Investis-
sements (dénommés ci-après le "Centre"), conformément à la Convention pour le
Règlement des différends relatifs aux investissements entre Etats et Ressortissants
d'autres Etats (la Convention d'arbitrage) et réglé définitivement par ce Centre confor-
mément aux règles dudit Centre.

Le lieu d'arbitrage sera PARIS, France et la langue sera la langue française. Aux fins de
l'arbitrage des différends, le tribunal arbitral se référera aux dispositions de la présente
Convention ainsi qu'aux principes de la loi de la République du Zaïre et, en cas de vide
juridique, aux principes généraux du droit, et notamment ceux qui auraient pu être
appliqués par les tribunaux internationaux.

Er

Il est convenu pour l'application du présent Article qu'en raison du contrôle exercé sur
eux par des intérêts étrangers, les Actionnaires et KTMIN, par application de l'Article
25.2 b de la Convention d'Arbitrage, seront considérés comme ressortissants d'un autre
Etat contractant.

Il est également convenu que la compétence juridictionnelle ainsi reconnue au Centre
s'étendra à toute collectivité publique, organisme, société, ou entité quelconque
dépendant de l'Etat et qu'à cet effet, l'Etat s'engage à prendre toutes mesures requises par
l'Article 25 de la Convention d'arbitrage pour étendre la compétence du Centre auxdits
collectivités, organismes, sociétés ou entités qui seraient parties à tout litige né de la
présente Convention et s'y rapportant.

L'Etatcentificenoutrequ'il n'aénus et n'émettra pas de réserves quapr'à la compétence du
Centre, et qu'il D dénoncé la Convention conformément À l'Article 71 de la
; Convention d'

;

onvention Minière page 25

Aux fins de l'arbitrage, les Parties conviennent que les transactions auxquelles la
présente Convention se rapporte constituent un investissement au sens de l'Article 25
alinéa 1 de la Convention d'Arbitrage.

Les décisions rendues par arbitrage seront exécutoires et leur application pourra être
demandée devant tout tribunal compétent dans un pays dontrelève l'une quelconque des
Parties. -

Les Parties s'engagent à se conformer à toute mesure conservatoire recommandée par le
tribunal constitué conformément à la Convention d'Arbitrage.

. L'introduction d'un recours en arbitrage entraîne toute suspension d'effets en ce qui
concerne l'objet du différend. En revanche, l'exécution par les Parties de leurs obliga-
tions aux termes de la présente Convention ne sera pas suspendue durant la période
d'arbitrage.

4 - Pour l'application des dispositions visées ci-dessus, l'Etatrenonce à se prévaloir de toute
: 7 immunité de juridiction ou d'exécution.

Article 59 : RETRAIT - RENONCIATION

L'Etat zaïrois ne pourra retirer à KIMIN le bénéfice des dispositions de la présente

Convention et des droits qui y sont attachés, et OKIMO ne pourra résilier le Contrat

d'Amodiation, tant que KIMIN, ses Sociétés affiliées etses actionnaires respecteront les

dispositions de la présente Convention et la réglementation qui leur est applicable, et

sans qu'elles aient été en mesure d'utiliser la procédure d'arbitrage visée à l'Article 58 ci-
essus. -

KIMIN aura le droit, à tout moment, de renoncer dans les conditions prévues dans la Loi
Minière, à tout ou partie des droits qu'elle détient en vertu de la résente Convention.

Article 60 : DECHEANCE

: 1. Conformément aux Articles 65 et 66 de la Loi Minière, le Zaïre pourra prononcer la

} déchéance du tout ou partie des droits accordés à KIMIN, au cas où celle-ci, après
avoir été régulièrement mise en demeure, n'aurait pas remédié dans les six mois à
une inexécution de ses obligations au titre des droits dont il s'agit, sauf s'il y a
contestation entre KIMIM et le Zaïre concemant l'existence d'une infraction et/ou
la possibilité d'y remédier, et sous réserve que KIMIN entame la procédure
d'arbitrage prévue à l'Article 58 ci-dessus dans le délai de six mois suivant la mise
endemeure, et qu'elle en donne noëfication au Commissaire d'Etat ayant les mines
dans ses attributions, dans le riëme délai.

Le ner regie

2. Après que la sentence arbitrale aura été prononcée, s'il résulte des termes de cette
dernière que KIMIN doitexécutertotalementou partiellementies obligations ayant
fait l'objet du différend, aucune sanction de déchéance ne pourra être prononcée
contre elle pour autant qu'elle exécute lesdites obligations dans les dix mois du
prononcé de la sentence.

uh ÉD À #

[M Coavention Minière page 26

Article 61 : CESSION ET SUBSTITUTION

8)  KIMIN ne pourra céder tout ou partie des droitsctobligationsrésultantde la présente
Convention sans autorisation préalable de l'Etat.

Toutefois :

- tout Actionnaire pourra céder sa participation dans KIMIN en respectant les
dispositions des statuts ;

+ tout Actionnaire pourra librement céder sa participation dans KIMIN à sa société
mère ou à toutes Société affiliées ; |

- toutecession devra être notifiée à l'Etat parla partie cédanteetse fera en franchise
de tous impôts, droits et taxes, de quelque nature que ce soit, directs ou indirects
et le produit de la cession pourra être transféré sans aucun prélèvement.

En cas de cession, le Cessionnaire sera tenu d'adhérer à la présente Convention et
) pénéficiera de tôus les droits et sera tenu par tous les engagements qui y sont
} stipulés.

b)  KIMIN pourra, sous réserve de l'agrément du Zaïre, se substituer toutes filiales
créées pour l'exercice de ses droits et obligations attachés à la présente Convention,
Des dispositions identiques à celles de la présente Convention leur seront accordés
par conventions particulières.
Pour l'application de l'alinéa précédent, on entend par filiale de KIMIN toute
société de droit Zaïrois dans laquelle KIMIN détiendra en permanence au moins
Cinquante pour cent du capital et pour autant que son activité se rattache direc-
tement ouessentiellernent à l'objet social de KIMIN.

TITRE XII : CONTENU - DUREE

r Article 62 : ANNEXES

Les annexes à la présente Convention :
1. Description du projet KIMIN
2. Contrat de Management

3. Contrat d'Amodiation
4. Statuts de la KIMIN

en font partie intégrante et leurs dispositions ont force eteffet dansles mêmes conditions
que celles de la Convention KIMIN elle-même.

Le protocole d'accord du 26 octobre 1988 dont le texte figure en annexe À est annulé et
remplacé par la présente Convention en ce qui concerneses partiesrelatives aux relations
entre KIMIN et la Réphblique du Zaïre, à savoir les chapitres Historighe, Projet, Organi-

sation et Mangagempft, Commercialisation, Amodiation de la Con£ession et CT ‘
t

fiscal, Estimation CE _ :

-* Convéntion Minière page 27
x

Article 63 : NOTIFICATION

Toutes communications ou notifications prévues dans la présente Convention doivent
être faites par lettre recommandée avec accusé de réception comme suit :

a) jusqu'à la constitution de KIMIN, toutes notifications destinées à la société en
formation devront être faites À l'adresse ci-dessous :

KIMIN

a
————

| À partir de la construction de KIMIN, toutes notifications à KIMIN pourront être
| valablement faites au Siège de KIMIN.

b) Toutes notifications à l'Etat pourront être valablement faites à

a

Télex

Toutchangement d'adresse devra être notifié par écrit sans délai parune Partie aux autres
artes.

Article 64 : DUREE

La présente Convention aura une durée de 25 ans à compter de la date de son entrée en
Vigueur et elle pourra être prorogée dans les conditions prévues à l'Article 43 de la Loi

Minière,

Article 65 : ENTREE EN VIGUEUR
La présente Convention KIMIN cntrera en vigueur après sa signature par toutes les
Parties intéresséés, et après la réalisation de l'ensemble des conditions suspensives
Suivantes :
- 8pprobation de la Convention KIMIN Par ordonnance du Président de la République

- approbation des Statuts de KIMIN Par ordonnance du Président de la République.

+ accordde la Banque du Zaïre et confirmation du protocole, prévus aux articles'36 et 39
ci-dessus. |

Elle cesserait toutefois d'avoir effet si KIMIN n'était pas régulièrement constituée dans
les 2 années suivapt Son entrée en vigueur.

kr Ad #

1)

n Cocrention Minière page 28
LR,

avec $es annexes, rédigée en langue française et établie en
autant d'exemplaires que de signataires, a été conclue et signée

à Kinshasa.

l en date du _____ 19.

Pour la REPUBLIQUE du ZAIRE

ï
——

Le Commissajke d'Etat aux Mines et à l'Energie

Le Commissaire ii au Plan

UE

({—.

2 be
CPE AT

